In an action by a landlord to recover damages for alleged breach of a lease by the lessees, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court for the 9th and 10th Judicial Districts, dated January 6, 1971, which (1) reversed an order of the First District Court, Suffolk County, entered April 21, 1970, granting plaintiff’s motion to vacate defendants’ demand for a jury trial, and (2) denied the motion. Order of the Appellate Term reversed, with $10 costs and disbursements, and order of the District Court affirmed, on the dissenting opinion of Mr. Justice Gulotta in the Appellate Term (Lindenwood Realty Co. v. Feldman, 72 Misc 2d 68). Hopkins, Acting P. J., Munder, Shapiro and Benjamin, JJ., concur; Gulotta, J., not voting. 14 The People of the State of New v. Patrick